Citation Nr: 9907701	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  96-12 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for left hand 
arthritis.

2.  Entitlement to a rating in excess of 40 percent for 
service-connected residuals of a left wrist fracture, status 
post carpal tunnel release, status post left long finger 
release and status post left trigger finger release (minor).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to April 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Phoenix, Arizona, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The claim for service connection for left-hand arthritis 
is not supported by cognizable evidence showing the claim is 
plausible or capable of substantiation.  

2.  Residuals of the left wrist fracture are manifested by 
limitation of motion when accounting for pain and other 
pathology such as weakness and impaired grip strength; 
however, the maximum schedular rating for limitation of wrist 
motion is currently assigned and the evidence does not show 
more than favorable ankylosis of the thumb, ring and little 
fingers.  

3.  The evidence does not show tender or painful scarring on 
objective demonstration or more than mild sensory median or 
ulnar nerve impairment.  

4.  A combined rating for the service-connected residuals of 
the left wrist fracture does not exceed the current 40 
percent rating.  


CONCLUSIONS OF LAW

1.  The claim for service connection for left-hand arthritis 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  A disability evaluation greater than 40 percent for 
service-connected residuals of a left wrist fracture is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 4.25, 4.40, 4.45, 4.71, Plate II, 4.71a, 4.124a, 4.118, 
Diagnostic Codes 5003, 5010, 5214-5215, 5216-5223, 7804, 
8415-8416 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show the veteran was seen in June 
1945 with a history that he had fractured his left wrist on 
three prior occasions over the preceding one and one-half 
years.  The veteran reported severe pain in the left arm.  
The veteran reported that he had undergone surgery in March 
1945 for removal of a bone from the wrist.  The veteran 
underwent a consultation at that time, but the physician 
stated that the examination was clinically negative for 
disability.  The physician noted a well-muscled forearm and 
concluded that surgical intervention was not indicated.  X-
ray examination of the right hand in August 1945 showed no 
evidence of fracture.  In February 1946, the veteran was 
again observed for left wrist pain.  The veteran again 
related a history of three prior left wrist fractures 
beginning with the original injury in a football game during 
boot camp.  The veteran also related instances of reinjury 
and the treatment received for the residuals, including 
surgery in March 1945 to remove a spicule of bone.  The 
diagnosis at that time was no disease.  The April 1946 
separation medical examination lists the history of an 
acquired left wrist deformity.  Physical examination showed 
that the extremities were normal except for moderate weakness 
of the left wrist and hand.  The service medical records do 
not include a medical diagnosis of left-hand arthritis.  

The veteran filed his original application for service 
connection for residuals of a left wrist fracture in April 
1946.  

In May 1946, the RO granted service connection for weakness 
of the left wrist and hand.  The RO assigned a 10 percent 
rating by analogy to traumatic arthritis of the left wrist 
and hand.  

A private physician submitted a medical certificate in 
September 1946.  This physician noted weakness and poor 
functioning of the left wrist and hand.  The physician noted 
slight atrophy and poor grip with the left hand, especially 
in flexion.  Based on the physical examination, that 
physician diagnosed traumatic tenosynovitis and adhesion with 
an old fracture.  The physician's report indicates that the 
examination was limited to the left wrist and that physician 
did not specify whether he performed an x-ray examination.  

The veteran underwent a VA examination in November 1946.  The 
veteran reported numbness in the left hand and fingers, 
constant aching in the left arm and left hand weakness.  The 
orthopedic physician recorded a history of the reported in-
service injuries and surgery.  The physician noted an 
irregular four-inch, well-healed scar over the dorsum of the 
left wrist extending toward the first metacarpal bone.  There 
was also a one-inch scar running distally from the styloid 
process of the ulna on the dorsal surface of the left wrist.  
There was an area of hyperesthesia over the left thumb and 
index finger, but there was full range of left wrist motion 
and no muscle wasting in the left forearm and hand.  There 
was definite motor weakness in left-hand grasp and all other 
intrinsic movements of the left hand, arm and forearm.  
X-ray examination showed the styloid process of the ulna was 
absent, but the remaining wrist bones and distal portion of 
the radius appeared negative.  The final diagnosis was healed 
left wrist fracture with residual left wrist pain, muscle 
weakness of the left hand, arm and forearm, and post surgical 
removal of the styloid process of the left ulna.  

Based on these findings, the RO increased the disability 
rating to 20 percent, effective April 24, 1946.  That rating 
has been in effect for over twenty years and is now 
protected.  38 C.F.R. § 3.951 (1998).  

The evidence includes an April 1949 private medical statement 
from the veteran's treating physician.  The veteran had 
continued complaints of numbness and tingling in the left 
hand and fingers.  The physician did not diagnose left-hand 
arthritis.  

The veteran underwent a VA examination in December 1950.  The 
veteran reported constant aching in the left hand and 
weakness.  Orthopedic examination showed a nontender two inch 
transverse scar over the dorsum of the left wrist.  There was 
also a mobile, nontender, one-inch scar running distally from 
the styloid process of the ulna on the dorsal surface of the 
left wrist.  The wrists were equal in circumference but the 
left forearm measured one-half inch less that the right.  The 
physician noted the veteran is right-handed.  There was an 
area of hyperesthesia at the dorsum of the left hand, but 
there was normal range of left wrist and finger motion and 
good left-hand grip.  X-ray examination showed the styloid 
process of the ulna was absent and the ulna appeared 
angulated, but there was no narrowing of the wrist joint.  
The radiologist also indicated that if fractures were present 
they were perfectly healed at that time.  The radiologist 
also found that the carpal bones were normal.  The final 
diagnosis was residual left wrist fracture with absence of 
the styloid process of the left ulna.

A July 1953 VA medical certificate shows the veteran injured 
his left upper arm, shoulder, chest and back in July 1951.  
He also sustained a contusion of the left hand from a nail 
while hauling trash.  

The evidence shows the veteran was admitted to a VA hospital 
in late March 1986 with a history of bilateral carpal tunnel 
syndrome, left greater than right.  The veteran had been 
wearing a splint since October 1983.  Electromyography (EMG) 
disclosed bilateral median neuropathy at the wrists with 
increased denervation since November 1983.  

A November 1983 EMG report noted bilateral median neuropathy 
at the wrist without denervation (carpal tunnel syndrome).  A 
repeat EMG in February 1985 showed bilateral median 
neuropathies at the wrists with denervation (carpal tunnel 
syndrome).  The physician commented that the second EMG 
showed a worsening compared to the November 1983 study, but 
there was no associated polyneuropathy and the absent left 
ulnar sensory response was of uncertain clinical 
significance.  During hospitalization the veteran underwent a 
left carpal tunnel release.  The veteran was again 
hospitalized in May 1986 during which he underwent a right 
carpal tunnel release due to similar symptoms.  

In October 1986, the RO awarded a temporary total disability 
for convalescence under 38 C.F.R. § 4.30 (1998), effective 
March 30, 1986 to May 31, 1986. 

The evidence shows the veteran was hospitalized in October 
1987.  The report notes the prior carpal tunnel release on 
his left hand due to paresthesia in the radial digits.  The 
veteran had good symptomatic relief for 7-to-8 months, but 
the symptoms of constant tingling in the radial digits of the 
left hand recurred.  The veteran was admitted for re-
exploration of the carpal tunnel and possible internal 
neurolysis of the medial nerve.  Pre-operative physical 
examination disclosed a positive Tinel's sign at the wrist 
and in the proximal portion of the palm.  There was no 
noticeable atrophy of the thenar muscles.  The veteran had a 
little bit of triggering of his left index finger and the 
examiner felt that there was a palpable nodule.  The veteran 
underwent re-exploration of the carpal tunnel and an internal 
neurolysis of the medial nerve, as well as a release of his 
left index finger.  Post-operatively the veteran had relief 
from his symptoms.  

The veteran underwent a VA examination in August 1988.  He 
complained of muscle weakness in the left hand and forearm, 
as well as loss of feeling in the left hand.  Physical 
examination showed the scars from the prior surgeries, each 
measuring about two inches.  Tapping on the transverse carpal 
ligament caused some radiant pain up the forearm, 
bilaterally, left more than right.  Phalen's test was 
present, bilaterally, and more evident on the left.  Range of 
motion of the digits was full and normal comparing the right 
and left.  

Range of motion of the wrists was 60 degrees of dorsiflexion 
on the right and 50 degrees on the left, 65 degrees of palmar 
flexion on the right and 45 degrees on the left, 45 degrees 
of ulnar deviation on the right and 25 degrees on the left, 
and 20 degrees of radial deviation on the right and 20 
degrees on the left.  X-ray examination showed a mild 
degenerative change of the right and left navicular bones and 
the right and left distal radial heads.  The impressions were 
carpal tunnel syndrome, left greater than right, and 
diminished range of motion due to the old left wrist 
fracture.  

In February 1990, the Board denied an increased rating for 
the veteran's service-connected left hand disability.

The evidence shows the veteran was hospitalized in April 1991 
with a one-year history of bilateral trigger finger, which 
was greater on the right.  He underwent a bilateral long 
finger trigger release at that time.  

In June 1991, the RO awarded a temporary total disability for 
convalescence under 38 C.F.R. § 4.30, effective April 29, 
1991 to May 31, 1991.  

The veteran underwent a VA examination in October 1994.  The 
veteran complained of problems with his finger joints in both 
hands, which tend to lock up in a flexed position, especially 
when extending the fingers.  The examiner noted a history of 
poor grip and poor flexion at the interphalangeal (IP) joints 
and the metacarpophalangeal (MP) joints.  The veteran stated 
the pain is lessened with Motrin, but movement remained 
limited and he had frequent aching and pain.  On physical 
examination, the fingers were not swollen and the joints were 
not actively swollen.  There was a small depression at the 
dorsum of the left wrist, but otherwise there was no other 
pertinent deformity.  Range of motion of the wrists showed 15 
degrees of radial deviation on the left and 20 degrees on the 
right, 35 degrees of ulnar deviation on the left and 45 
degrees on the right, and the left wrist showed dorsiflexion 
to 65 degrees and plantar flexion of 75 degrees.  

Examination of flexion of the left fingers showed the fifth 
finger could adequately flex and adequately touch the plantar 
surface towards the mid palmar line, the fourth finger was 
off by two centimeters, the third and index fingers were off 
by one centimeter, and the thumb could not be flexed on the 
palm and was off from the palmar surface by one centimeter.   
Hand and wrist x-rays showed both hands were intact and 
without evidence of fracture, dislocation or bony 
abnormality.  The diagnoses were multiple arthritis of the 
finger joints, right hand worse than left, which was 
symptomatic with disturbed hand and finger movements, 
probably secondary to degenerative arthritis with tendonitis.  

The veteran was admitted to a private hospital in December 
1994 following aortocoronary bypass and aortic valve 
replacement surgery because of cough, chest pain, congestion 
and shortness of breath.  During physical examination, the 
veteran did not complain of left upper extremity problems and 
there are no findings or diagnosis pertaining to his service-
connected disability.  

At a personal hearing, the representative argued that the 
veteran had already been granted service connection for 
traumatic arthritis of the left hand in the May 1946 rating 
decision and that rating is now protected under the law.  
Transcript, pp. 2-3 (Mar. 1996).  The veteran testified that 
he experiences constant pain in his wrist and hand as well as 
loss of motion in the fingers and loss of function in the 
left hand that is only temporarily relieved with periodic 
steroid injections.  Tr., pp. 4-8.  He also testified that he 
has some pain relief with Tylenol.  Tr., pp. 5, 7.  The 
veteran also testified that he experiences reduced grip 
strength and problems with manipulation.  Tr., pp. 6-7.  

The veteran underwent VA orthopedic and neurological 
examinations in May 1996.  Both physicians noted that they 
had reviewed the evidence in the claims folder in connection 
with the examinations.  The examination reports also include 
summaries of the symptoms and treatment during and since 
active service, including the post-service surgeries dated 
through October 1987.  The veteran complained that he did not 
have real improvement following the second surgery.  

Physical examination of the upper extremities showed normal 
muscle bulk and tone, which was symmetric, without 
fasciculations.  Reflexes were 2+ for the biceps, triceps and 
brachioradialis.  Strength in the upper extremities was 
symmetric, but there was some weakness in the left upper 
extremity.  The physician concluded that the demonstrated 
weakness was secondary to pain rather than actual 
neurological weakness.  The physician diagnosed carpal tunnel 
syndrome of the left upper extremity with failed surgery 
times two.  The physician recommended EMG and nerve 
conduction studies.  

The second examination and an EMG were performed one week 
later.  The veteran reported having difficulty grasping 
objects with his left hand due to limitation of motion and 
weakness.  The veteran reported pain and numbness in the left 
hand and that his middle finger locks in flexion.  Physical 
examination showed the scars were well healed and not 
adherent.  A Tinel's sign was positive at the left carpal 
tunnel with tingling in the index finger.  Percussion over 
the canal of Keon produced the same sensation.  The index, 
middle, ring and small fingers lacked two centimeters from 
reaching the proximal finger crease in the claw position.  
These fingers lacked two centimeters from reaching the distal 
palmar crease in the fist position.  

The left wrist extended to 40 degrees and flexed to 42 
degrees.  There was radial deviation to 10 degrees and ulnar 
deviation to 8 degrees, but these movements included pain.  
There was a well-healed surgical scar distal to the ulnar 
styloid.  There was a dorsal prominence on palpation of the 
left wrist in the region of the ulnar styloid.  Grip strength 
testing revealed 52 pounds on the right, but the veteran 
could not grip strongly enough on the left to register grip 
strength despite repeated efforts.  The reported diagnoses 
were status post healed lacerations and united fracture of 
the left wrist, status post carpal tunnel release with 
residual symptoms, status post surgery for trigger release of 
the middle and index fingers with residual symptoms, 
traumatic arthritis of the left wrist and a history of 
excision of the left ulnar styloid with a current palpable 
bony prominence in that area.  The physician also noted that 
the veteran was scheduled for EMG studies and an x-ray 
examination later that day.  


EMG and nerve conduction studies showed normal left median 
and ulnar nerve conduction velocities and normal motor wrist 
latencies.  There was borderline left median sensory wrist 
latency, but normal radial and ulnar nerves.  The physician 
stated that the EMG findings were essentially normal and they 
showed no denervation or myopathy.  The impression was minor 
post-operative residuals of left carpal tunnel surgery but 
otherwise essentially normal.  X-ray examination of the left 
wrist showed an old fracture with resorption of the ulna 
styloid.  The physician stated that the bony prominence was 
due to the margins of the ulna on its non-articulating side 
and the remaining x-ray examination findings were 
unremarkable.  

The RO obtained numerous VA treatment records, which are 
dated from August 1994 to November 1996.  These records show 
examination and treatment mainly for cardiopulmonary problems 
and do not show extensive examination or treatment for the 
service-connected disability.  In August 1994, the veteran 
complained of decreased mobility with the fingers on both 
hands.  The examiner recommended the veteran use foam rubber 
gloves when working and that he use hot soaks and move his 
fingers in order to maintain flexibility.  A June 1996 record 
refers to bilateral trigger fingers (ring), and indicates the 
veteran was having no problems at that time.  

The veteran underwent VA orthopedic and peripheral nerve 
examinations in April 1997.  The orthopedic physician noted 
that he had reviewed the evidence in the claims folder in 
connection with the examination.  This examination report 
includes a summary of the symptoms and treatment during and 
since active service, including the post-service surgeries 
dated through 1991.  The veteran complained of constant pain 
in the left wrist and the entire left upper extremity, which 
is increased with twisting activities such as opening a jar.  
The veteran reported numbness in the tips of his left fingers 
and in his thumb.  He also complained of weakness and 
fatigue, but he denied incoordination.  


On physical examination the veteran had tenderness in 
multiple areas of the wrist and hand, including over the bony 
protuberance in the region of the distal left ulna.  
A Tinel's sign was mildly positive on the volar carpal 
region, traveling down to the volar base of the long finger 
and then back up the arm above the elbow.  Sensory 
examination to pinwheel testing of the forearm, wrist and 
hand showed no complaints of sharpness about the radial three 
digits of the hand.  There was some general tenderness to 
palpation of the long finger.  

The veteran had full extension of the finger but lacked 
approximately one inch of ability to touch the distal volar 
tip to the proximal palmar crease.  There was no triggering.  
Active range of motion of the left wrist and hand was 40 
degrees of dorsiflexion, 25 degrees of palmar flexion, 25 
degrees radial deviation and 15 degrees of ulnar deviation.  
The reported diagnoses were status post laceration and left 
wrist fracture, status post carpal tunnel surgery and a 
history of trigger release of the left middle finger with 
residual symptoms, and rule out arthritis.  X-ray examination 
of the left hand and wrist showed no gross acute fracture.  
The VA orthopedic physician noted that he subsequently 
reviewed the x-ray report.  

During the VA peripheral nerves examination, the veteran 
complained of increasing discomfort and loss of feeling in 
the left palm and numbness and weakness in all fingers.  The 
veteran stated that the numbness extends along the middle of 
the palmar surface of the left forearm sometimes to and above 
the elbow.  Examination showed the veteran lacked about two 
inches of ability to touch the left thumb to the fifth finger 
and he was unable to flex the fourth and fifth digits at the 
MP and PIP/DIP joints.  

There was also incomplete flexion of the left index and 
middle fingers, which lacked about one inch of touching the 
proximal crease of the left hand.  There was mild weakness of 
finger abduction of the fifth and second fingers and mild 
weakness of abduction and extension of the thumb.  The 
remainder of the testing of the motor system was intact.  
There was no atrophy or trophic change.  There was decreased 
pinprick in the palm and distal phalanges of all four 
fingers.  


Vibratory sense was normal in the thumb but slightly 
diminished in the second through fifth fingers.  The 
physician noted that the left hand was callused.  The 
veteran's grip strength was seven kilograms in the left hand.  
The physician referred the veteran for nerve conduction 
studies to confirm the physical examination findings.  

The same physician who conducted the May 1996 EMG and nerve 
conduction studies performed nerve conduction studies.  The 
physician noted that the current and prior testing showed 
similar findings.  There was normal left peroneal nerve 
conduction velocity/latency, normal left radial sensory 
distal latencies, and normal left median and ulnar nerve 
conduction velocities and normal motor/sensory wrist 
latencies.  The physician's impression was that this was a 
normal electrical conduction study and that the results 
actually showed improvement from the May 1996 study.  

The VA physician noted review of the nerve conduction studies 
and noted that they were normal and showed only mild 
symptoms.  The final diagnosis was left median and sensory 
nerve injury of the left upper extremity with contractures.  

In May 1997, the RO awarded an increased rating of 40 percent 
for the veteran's service-connected disability, effective 
August 26, 1994, based on all the evidence.  


Service Connection
Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  



Continuous service for 90 days or more during a period of 
war, and post-service development of arthritis to a degree of 
10 percent within one year from the date of termination of 
such service, establishes a presumption that the disease was 
incurred in service.  38 C.F.R. §§ 3.307, 3.309 (1998).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Service connection may be granted for disability, which is 
proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  When there 
is aggravation of a nonservice-connected condition that is 
proximately due to or the result of service-connected disease 
or injury, the claimant will be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The U.S. Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "Court") has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The service medical records do not show a medical diagnosis 
of left-hand arthritis during active service.  The service 
medical records do not include records showing actual injury 
to the wrist and hand but the veteran clarified that the 
injuries and treatment were not recorded in any medical 
records.  The medical records dated subsequent to the 
injuries, i.e., football injury, lifting injury and jeep 
accident, demonstrated that the veteran did in fact sustain 
traumatic injury prior to that time.  

However, these records show that the nature of the prior 
injury was a wrist fracture and there are no medical records 
showing that the veteran either had arthritis of the hand or 
developed arthritis during service secondary to the wrist 
injuries.  There was an x-ray examination of the hand in 
August 1945, but that report indicates that this was an 
examination of the right hand.  In any event, that report did 
not include findings of arthritis.  

The April 1946 separation medical examination lists a history 
of an acquired left wrist deformity.  While physical 
examination showed residual moderate weakness of the left 
wrist and hand at that time, there was no diagnosis of left-
hand arthritis.  

The evidence also does not show a medical diagnosis of left-
hand arthritis during the initial post-service year.  The 
September 1946 private medical certificate does include a 
diagnosis of traumatic tenosynovitis and adhesion, but the 
physician associated that diagnosis with the old left wrist 
fracture and not the left hand.  While the physician noted 
residuals from the wrist fracture that also affected left 
hand functioning, such as weakness, slight atrophy and left 
hand poor grip, the physician did not diagnose left hand 
arthritis.  The November 1946 VA examination report also 
shows residuals affecting hand functioning from the in-
service wrist injuries, but this physician also did not 
diagnose left hand arthritis.  This physician did perform an 
x-ray examination, which showed the styloid process of the 
ulna was absent, but the remaining wrist bones and distal 
portion of the radius was negative.  

The Board finds that the evidence does not show a medical 
diagnosis of arthritis of the left hand during service or 
within the initial post-service year.  

The representative argues that the RO had already granted 
service connection for traumatic arthritis of the left hand 
in the May 1946 rating decision and that rating is now 
protected under the law.  Tr., pp. 2-3.  This argument does 
not have merit.  The RO granted service connection for 
residuals of the veteran's left wrist fracture in the May 
1946 rating decision, which included weakness of the left 
wrist and hand.  

The RO did not grant service connection for left hand 
arthritis but stated that the 10 percent rating was assigned 
by analogy to traumatic arthritis of the left wrist and hand.  
The RO again specified this in the January 1947 rating 
decision, in which it assigned the 20 percent rating for all 
residuals by analogy to traumatic arthritis.  

The veteran does not argue that left-hand arthritis was 
present during active service, but he argues that he has 
developed arthritis secondary to the in-service injuries.  
The veteran does not have medical expertise.  The questions 
whether the veteran currently has left hand arthritis and 
whether it is the result of the in-service trauma or 
secondary to his service-connected disability require a 
qualified medical opinion and diagnosis.  The veteran's 
statements and testimony do not constitute a medical 
diagnosis or opinion because this is an opinion rendered by a 
lay person.  Grottveit, 5 Vet. App. at 93 (Court held that 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).   

An x-ray examination was performed as part of the December 
1950 VA examination.  This showed that the styloid process of 
the ulna was absent and the ulna appeared angulated, but 
there was no narrowing of the wrist joint.  The radiologist 
indicated that if fractures were present they were perfectly 
healed at that time.  The radiologist also found that the 
carpal bones were normal.  The radiologist did not diagnose 
arthritis.  The x-ray examination performed during the VA 
examination in August 1988 showed a mild degenerative change 
of the navicular bones and the distal radial heads, but there 
were no findings or diagnosis showing a degenerative change 
of the left hand.  

The initial post-service medical diagnosis of arthritis 
involving the left hand is contained in the October 1994 VA 
examination report.  The physician diagnosed multiple 
arthritis of the finger joints; however, that diagnosis does 
not appear to be based on the x-ray examination performed at 
that time.  The radiologist's impression in the report states 
that there is no evidence of fracture, dislocation or bony 
abnormality of the left hand and wrist.  

The VA physician cites these x-ray findings in the VA 
examination report, but then includes a diagnosis of 
arthritis of the finger joints, right hand worse than left.  
This diagnosis is not based on the x-ray examination findings 
reported by the radiologist and the VA physician does not 
indicate that he undertook an independent review of the 
radiographs.  The VA examination report merely cites the x-
ray examination findings of the radiologist.  Therefore, the 
Board finds that this does not constitute a competent medical 
diagnosis of left-hand arthritis.  However, even if this does 
constitute a competent medical diagnosis of left-hand 
arthritis, the claim would remain not well grounded.  

The VA physician does not relate the post-service development 
of left-hand arthritis to the in-service trauma or secondary 
to the service-connected residuals.  The only opinion by the 
physician is that the veteran's hand symptoms, which include 
pain, impaired hand and finger motion and poor grip strength, 
were probably secondary to degenerative arthritis with 
tendonitis.  In this particular case, it also does not affect 
the outcome since the RO has included all impairment of the 
left wrist and hand, including that which is due to pain and 
other pathology, in the current 40 percent disability rating.  

The x-ray examination conducted as part of the VA orthopedic 
and neurological examinations in May 1996 do not show left 
hand arthritis.  The VA physician included traumatic 
arthritis of the left wrist in the diagnoses, but no 
diagnosis of left-hand arthritis.  The report shows the 
physician did not order an x-ray examination of the left 
hand.  The veteran did undergo an x-ray examination of the 
hand during the April 1997 VA orthopedic and peripheral 
nerves examinations.  

The orthopedic physician specifically requested x-ray 
examination of the hand because the veteran complained of 
increased pain when attempting twisting motions such as 
opening a jar.  In fact, part of his diagnosis was to rule 
out arthritis of the fingers of the left hand.  The x-ray 
examination of the left hand showed no gross acute fracture 
and there were no medical findings in the report suggesting 
left-hand arthritis.  

The VA orthopedic physician noted that he subsequently 
reviewed the x-ray report, and he did not amend his diagnoses 
to include left hand arthritis or any other degenerative 
changes.  The Court has also held that Congress specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For these reasons, the Board finds that there is no current 
medical diagnosis of left-hand arthritis or that the evidence 
lacks a qualified medical opinion relating post-service 
arthritis to the in-service injury or secondary to the 
service-connected disability.  The Board concludes that the 
claim for service connection for left-hand arthritis is not 
well grounded.  38 U.S.C.A. § 5107(a).

Although the Board considered and deneid the appellant's 
claim on a ground different from that of the RO, which deneid 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
arthritis of the left hand.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant's claim for service connection for arthritis 
of the left hand is not well grounded, the doctrine of 
reasonable doubt has no application to his case.


Increased Rating
Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
(Schedule) which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  Although review of the recorded history of 
a service-connected disability is important in making a more 
accurate evaluation, 38 C.F.R. § 4.2 (1997), the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  

The Schedule provides that arthritis due to trauma will be 
rated on limitation of motion of the affected parts as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis, established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Schedule provides a 10 percent disability rating for 
limitation of motion of the wrist of the major or minor 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  The 
Schedule provides disability ratings from 30 percent to 50 
percent limitation of the wrist when there is ankylosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5214.  Where there is 
extremely unfavorable ankylosis the disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5125 for loss of use of 
the hand.  38 C.F.R. § 4.71a, Diagnostic Code 5214, Note.  

The Schedule also provides disability ratings up to 50 
percent for limitation of motion and ankylosis of multiple 
fingers.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5223.  In 
classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed: (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation; (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis; (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable; (4) With the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.  

The Schedule also provides that the ratings for diagnostic 
codes 5220 through 5223 apply to favorable ankylosis or 
limited motion permitting flexion of the tips to within 2 
inches (5.1 cms.) of the transverse fold of the palm.  
Limitation of motion of less than 1 inch (2.5 cms.) in either 
direction is not considered disabling.  Combination of finger 
amputations at various levels, or of finger amputations with 
ankylosis or limitation of motion of the fingers will be 
rated on the basis of the grade of disability, i.e., 
amputation, unfavorable ankylosis, or favorable ankylosis, 
most representative of the levels or combinations.  With an 
even number of fingers involved, and adjacent grades of 
disability, select the higher of the two grades.  

Musculoskeletal disability is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance caused 
by anatomical damage or infection.  The resulting functional 
loss may be due to absence of part or all of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40.  

Disability in joints such as the knee resides in reductions 
of their normal excursion of movements in different planes.  
Factors include: limited or excess movement, weakened 
movement, excess fatigue, incoordination, and pain on 
movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45; see DeLuca v. Brown,  8 Vet. App. 202, 205 
(1995). 

The Schedule also provides for separate disability ratings 
where there is additional impairment that is not compensated 
under the diagnostic codes for residual limitation of motion.  
In this case, potential separate ratings could be assigned 
for the post-surgical scars of the wrist or the complaints of 
numbness and sensory loss.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (the critical element is that none of the 
symptomatology for any one of these three conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions); but see Fanning v. Brown, 4 Vet. App. 
225, 230-31 (1993) (pyramiding of disabilities is to be 
avoided pursuant to 38 U.S.C.A. § 1155; 38 C.F.R. § 4.14).  

The regulations provide that the evaluation of the same 
disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1998).  


A 10 percent rating is warranted for superficial scars that 
are either tender or painful on objective demonstration or 
poorly nourished and result in repeated ulceration.  38 
C.F.R. § 4.118, Diagnostic Codes 7803-7804.  Other scars are 
rated on limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805.  

Peripheral neuritis, which is characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.  

Peripheral neuralgia, which is characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.  The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.  

Incomplete paralysis of the median nerve of the minor 
extremity warrants a 10 percent rating for mild impairment 
and a 20 percent rating for moderate impairment.  38 C.F.R. § 
4.124a, Diagnostic Code 8515.  Incomplete paralysis of the 
ulnar nerve of the minor extremity also warrants a 10 percent 
rating for mild impairment and a 20 percent rating for 
moderate impairment.  38 C.F.R. § 4.124a, Diagnostic Code 
8516.  




The Schedule provides a formula for determining the total 
schedular rating available for a veteran's service-connected 
disabilities.  This is done by providing a total combined 
disability rating.  A combined rating results from the 
consideration of the efficiency of the individual as affected 
first by the most disabling condition, then by the less 
disabling condition, then by other less disabling conditions, 
if any, in the order of severity.  38 C.F.R. § 4.25(a).  

Except as otherwise provided in the Schedule, the 
disabilities arising from a single disease entity, e.g., 
arthritis, multiple sclerosis, cerebrovascular accident, 
etc., are to be rated separately as are all other disabling 
conditions, if any.  All disabilities are then to be combined 
as described in paragraph (a) of this section.  The 
conversion to the nearest degree divisible by 10 will be done 
only once per rating decision, will follow the combining of 
all disabilities, and will be the last procedure in 
determining the combined degree of disability.  38 C.F.R. § 
4.25(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The veteran's claim is well grounded based on the medical 
evidence and the veteran's statements of symptomatology.  38 
U.S.C.A. § 5107(a).  



The claims folder contains all service medical records and 
the RO has requested and received records of VA treatment 
identified by the veteran.  The veteran underwent VA 
compensation examinations in May 1996 and April 1997 and 
these reports are of record.  The veteran has not stated that 
there has been a material change in his service-connected 
disability since these examinations.  38 C.F.R. § 3.327 
(1998).  The Board finds that these examination findings 
adequately portray the veteran's service-connected 
disability.  The veteran has not identified additional 
relevant evidence in support of his claim that has not been 
obtained.  The Board finds that all indicated development has 
been completed, and the VA has satisfied its duty to assist 
the veteran.  38 U.S.C.A. § 5107(a).  

The evidence shows that the left upper extremity is the 
veteran's minor extremity for rating purposes and this is not 
disputed.  38 C.F.R. § 4.69 (1998).  

The current medical evidence in support of this claim such as 
the May 1996 VA examination report contains a diagnosis of 
traumatic arthritis of the left wrist.  Consequently, the 
veteran's disability is properly rated on the basis of 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.  

In accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5215, 
the veteran is already receiving at least a 10 percent 
disability rating for limitation of motion of the wrist.  
This is the maximum schedular rating available for his 
limitation of motion.  The provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5214 are not applicable in the present case 
because the persuasive medical evidence shows the veteran 
does not have ankylosis of the left wrist.  

Since the Board is rating each impairment that is not 
compensated under the diagnostic codes for residual 
limitation of motion of the wrist, it is necessary to 
determine the proper rating for each impairment in order to 
determine whether a higher combined disability rating is 
warranted.  

The probative medical evidence shows that the proper rating 
for residual limitation of motion of the left wrist is 10 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  The 
October 1994 VA examination findings showed range of motion 
of the left wrist as 15 degrees of radial deviation, 35 
degrees of ulnar deviation dorsiflexion to 65 degrees and 
plantar flexion of 75 degrees.  This physician did not 
describe the veteran in pain while he was performing these 
movements; however, the physician did not necessarily comment 
on the effects that left wrist pain would have on limitation 
of motion.  

The May 1996 examination showed the left wrist extended to 40 
degrees and flexed to 42 degrees.  There was radial deviation 
to 10 degrees and ulnar deviation to 8 degrees, but these 
movements included pain.  These findings clearly show 
decreased motion from the 1994 examination and they 
demonstrate that the examiner did take into account the 
limitation of motion caused by the veteran's residual pain.  
Finally, examination in April 1997 showed active range of 
motion of the left wrist and hand as 40 degrees of 
dorsiflexion, 25 degrees of palmar flexion, 25 degrees radial 
deviation and 15 degrees of ulnar deviation.  

Again, the physician did not describe that the veteran 
complained of pain while performing these movements or that 
the veteran's wrist motion was limited by pain.  In fact, all 
these range of motion studies are consistent, in that, the 
degrees of wrist movement reported would not entitle the 
veteran to a compensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  None of these range of motion studies 
demonstrates that dorsiflexion is limited to less than 15 
degrees or that palmar flexion is limited in line with the 
forearm.  Consequently, the objective range of motion studies 
by themselves does not show entitlement to a compensable 
rating.  

However, when taking into account functional loss that is 
caused by other symptoms, such as reduction in grip strength 
and weakness, as well as painful motion, a 10 percent rating 
is established for limitation of motion of the wrist.  
The veteran testified that his main functional impairment is 
constant pain, reduced grip strength and weakness, and that 
he has only temporary and limited pain relief with Tylenol.  
Tr., pp. 4-8.  

The VA orthopedist in October 1994 concluded that the 
disturbed hand and finger movements were probably secondary 
to degenerative arthritis with tendonitis.  The VA 
neurologist in May 1996 also opined that there was some 
weakness in the left upper extremity and that this 
demonstrated weakness was secondary to pain rather that 
actual neurological weakness.  The medical findings are 
consistent with the veteran's complaint that he experiences 
significant reduction in grip strength.  

The May 1996 examination shows the veteran could not grip the 
apparatus strongly enough on the left to register grip 
strength despite repeated efforts.  The veteran's grip 
strength was seven kilograms in the left hand at the time of 
the April 1997 VA examination.  While there is significant 
reduction in grip strength, the evidence does not show an 
absence of any grip strength such that the veteran is 
entirely unable to perform normal working movements of the 
left hand.  In fact, during the April 1997 VA examination, 
the veteran related that he is able to perform activities 
with the left hand that require grip strength such as opening 
a jar.  His complaint is that his upper extremity pain is 
increased with such activities.  

The medical evidence does not show that there is such 
limitation in left hand and wrist motion due to pain, 
weakness and reduction in grip strength so that the veteran 
should be rated for limitation based on ankylosis.  The 
veteran has related that while his movement remains limited, 
his pain is lessened with the use of Motrin.  Physical 
examination in October 1994 showed the fingers were not 
swollen and the joints were not actively swollen.  Physical 
examination of the upper extremities in May 1996 showed 
normal and symmetric muscle bulk and tone, without 
fasciculations, and reflexes were 2+ for the biceps, triceps 
and brachioradialis.  Strength in the upper extremities was 
also symmetric.  The VA physician in May 1996 concluded that 
the veteran's post-operative residuals of the prior left 
carpal tunnel surgeries were "minor" and that the veteran 
was otherwise essentially normal.  The VA physician in April 
1997 characterized the veteran's residual weakness as 
"mild" and also characterized the veteran's overall 
remaining symptoms as "mild."  

The Board finds that these more recent medical findings are 
entitled to greater probative value because they are based on 
a review of all the evidence as well as separate physical 
examinations.  Consequently, these physicians are better able 
to evaluate which residual impairment is service-related and 
the severity of such impairment.  This evidence shows that a 
10 percent rating is warranted for limitation of motion of 
the left wrist, including that which is the result of 
functional loss caused by pain, weakness, as well as such as 
reduction in grip strength.  38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5214-5215.  

The next question is the proper rating for limitation of 
motion of the fingers.  The veteran argues that his finger 
joints tend to lock up in a flexed position, especially when 
extending the fingers.  The veteran testified that he 
experiences loss of motion in the fingers and loss of 
function such as problems with reduced grip strength and 
manipulation.  Tr., pp. 4-8.  

Although the veteran related a history of poor grip and poor 
flexion at the IP joints and the MP joints during the October 
1994 VA examination, physical examination showed the veteran 
was able to adequately touch and flex his fifth finger to the 
plantar surface towards the mid palmar line.  The veteran 
could flex the fourth finger to two centimeters and the third 
and index fingers to one centimeter of the plantar surface 
towards the mid palmar line.  Although the thumb could not be 
flexed on the palm, the veteran could flex the thumb to 
within one centimeter of the palmar surface.  

During the May 1996 VA orthopedic examination, the veteran 
again reported difficulty grasping objects with his left hand 
due to limitation of motion and weakness.  The veteran also 
reported left-hand pain and that his middle finger locked in 
flexion.  Physical examination showed the index, middle, ring 
and small fingers lacked only two centimeters from reaching 
the proximal finger crease in the claw position.  These 
fingers also lacked only two centimeters from reaching the 
distal palmar crease in the fist position.  

During the April 1997 VA orthopedic examination, a Tinel's 
sign was mildly positive on the volar carpal region traveling 
down to the volar base of the long finger.  Despite general 
tenderness to palpation of that finger, the veteran had full 
extension of the finger and lacked approximately one inch of 
ability to touch the distal volar tip to the proximal palmar 
crease.  During the VA peripheral nerves examination, the 
veteran lacked about two inches of ability to touch the left 
thumb to the fifth finger and he was unable to flex the 
fourth and fifth digits at the MP and PIP/DIP joints.  

The veteran was able to flex the left index and middle 
fingers to about one inch of touching the proximal crease of 
the left hand.  This physician had the opportunity to assess 
range of motion of the fingers while taking into account the 
veteran's complaints of functional loss due to increasing 
discomfort with activity, weakness and reduced grip strength.  
While this physician described some impairment during 
movement of the fingers such as mild weakness of finger 
abduction of the fifth and second fingers and mild weakness 
of abduction and extension of the thumb, this physician also 
noted that the left hand was callused.  This is an indication 
that the symptoms due to pain, weakness and grip strength do 
not prevent the veteran from actively using the left hand.  

This physician also noted that there was no atrophy or 
atrophic change, which is another indication that functional 
loss due to pain or fatigue does not seriously limit the use 
of the left hand.  The orthopedic physician stated that there 
was no left-hand incoordination.  That physician also opined 
that the overall functional impairment due to pain, weakness 
and fatigue is moderate; however, this accounts for 
functional limitation affecting the left wrist as well as the 
left hand.  

The 1994 and 1996 findings do not show favorable or 
unfavorable ankylosis of any of the fingers or thumb of the 
left hand even taking into account functional loss due to 
pain.  The 1997 findings, at worst, show a reduction in left 
thumb motion by about two inches and an inability to flex the 
fourth and fifth digits at the MP and PIP/DIP joints.  

Combinations of limitation of motion of the fingers will be 
rated on the basis of the grade of disability that is most 
representative of the levels or combinations.  The findings 
do not show disabling limitation of motion of the middle and 
index fingers because motion is not limited to less than 1 
inch (2.5 cms.) in either direction.  Since the combinations 
of limitation of motion of the fingers at various levels are 
rated on the basis of the overall grade of disability, the 
Board finds that the predominant grade of disability 
affecting limitation of motion, including any additional 
functional impairment due to pain, weakness and loss of grip 
strength, is a rating based on favorable ankylosis.  

When all these range of motion findings from 1994 to 1997 are 
considered together, they are most consistent with a rating 
based on favorable ankylosis of the thumb, ring (fourth) 
and little (fifth) finger.  This warrants a separate 30 
percent rating for limitation of motion of the fingers of a 
minor extremity.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-
5223.  

The next question is the proper rating for impairment due to 
nerve injury.  The veteran underwent EMG and nerve conduction 
studies during each of the VA compensation examinations in 
1996 and 1997 because of continuing complaints of functional 
impairment, which included numbness.  These physicians had 
access to and reviewed the evidence in the claims folder in 
connection with the examinations.  

The EMG and nerve conduction studies performed in 1996 showed 
normal left median and ulnar nerve conduction velocities and 
normal motor wrist latencies.  While there was borderline 
left median sensory wrist latency, the radial and ulnar 
nerves were normal.  The VA physician stated that the EMG 
findings were essentially normal and they showed no 
denervation or myopathy.  That physician also described the 
veteran's post-operative residuals of left carpal tunnel 
surgery as "minor" and otherwise essentially normal.  The 
orthopedic physician concluded that the demonstrated weakness 
was secondary to pain rather than actual neurological 
weakness and this impairment has been accounted for in the 
ratings for limitation of motion.

During the VA peripheral nerves examination in April 1997, 
the veteran complained of a loss of feeling in the left palm 
and numbness, which extended along the middle of the palmar 
surface of the left forearm and sometimes to and above the 
elbow.  Despite examination findings showing mild weakness of 
finger abduction of the fifth and second fingers and mild 
weakness of abduction and extension of the thumb, the 
remaining examination of the motor system was intact.  

The physician also found decreased pinprick in the palm and 
distal phalanges of all four fingers; however, vibratory 
sense was normal in the thumb and only slightly diminished in 
the second through fifth fingers.  That physician referred 
the veteran for nerve conduction studies to confirm these 
physical examination findings.  The nerve conduction studies, 
which were performed by the same physician who conducted the 
May 1996 EMG and nerve conduction studies, noted that the 
current and prior testing showed similar findings.  There was 
normal left peroneal nerve conduction velocity/latency, 
normal left radial sensory distal latencies, and normal left 
median and ulnar nerve conduction velocities and normal 
motor/sensory wrist latencies.  

That physician not only concluded that this was a normal 
electrical conduction study, but also that the results 
actually showed improvement from the May 1996 study.  This 
physician is in the best position to characterize impairment 
due to nerve damage because he had the opportunity to perform 
comparison studies over an extended period of time.  This 
physician concluded that the nerve conduction studies were 
normal and that the veteran had only mild symptoms, which he 
described median and sensory nerve injury of the left upper 
extremity.  

The only functional impairment unaccounted for by the ratings 
based on impaired range of motion of the left wrist and hand 
is the symptoms of numbness.  Repeated EMG and nerve 
conduction velocity testing does not show median, radial or 
ulnar nerve damage or injury.  The medical findings indicate 
a degree of lost or impaired function substantially less than 
the type picture for contemplated for paralysis with each 
nerve.  


The physicians describe residual impairment with involvement 
that is, at worst, wholly sensory.  38 C.F.R. § 4.124a.  
Given the separate ratings, which already take into account 
functional loss due to pain and other pathology, a rating of 
10 percent is warranted for residual disability caused nerve 
impairment when applying the benefit of the doubt in favor of 
the veteran.  38 C.F.R. § 4.124a, Diagnostic Codes 8515-8516.  

The medical evidence repeatedly describes the veteran's 
residual surgical scars as well healed and the veteran does 
not claim that he has residual pain due to the scars.  The VA 
physician described the residual scars as well healed and not 
adherent during the May 1996 physical examination.  The 
physician in April 1997 noted diffuse tenderness in multiple 
areas of the wrist and hand, including over the bony 
protuberance in the region of the distal left ulna, but did 
not describe any of the post-surgical scars as tender or 
painful.  

This evidence shows the veteran is not entitled to a separate 
compensable rating due to tender or painful scarring.  38 
C.F.R. § 4.118, Diagnostic Code 7804.  The veteran does not 
contend and the evidence also does not show that any 
individual scar is poorly nourished or that it results in 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  Therefore, the evidence shows that compensable ratings 
are not for application to any of the residual surgical scars 
of the left hand and wrist.  

In May 1997, the RO determined that the schedular evaluations 
were adequate to rate the veteran's residuals.  The RO 
concluded that the facts did not present an exceptional case 
warranting referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for assignment 
of an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The veteran did not respond to 
that determination and the Board finds that referral under 
38 C.F.R. § 3.321(b)(1) is not applicable in the present 
case.  

The evidence shows the veteran is retired and therefore his 
service-connected disability picture does not cause marked 
interference with employment.  The evidence also shows that 
the veteran's service-connected disability has not caused 
frequent periods of hospitalization since the prior carpal 
tunnel and trigger finger release surgeries.  

The evidence shows that the veteran is entitled to a 30 
percent rating for limitation of motion of the hand, i.e., 
impaired finger movements, a 10 percent rating for limitation 
of motion of the wrist, and a 10 percent rating for residuals 
of nerve impairment.  

The ratings are not added but are rather combined so that in 
no event will an overall evaluation ever combine to a rating 
in excess of one hundred percent (100%).  Although these 
individual disability evaluations add up to 50 percent, the 
formula in 38 C.F.R. § 4.25 contemplates combining these 
ratings rather than adding them.  When the veteran's current 
disability ratings are combined, they show that 40 percent is 
the correct combined rating.  Consequently, the Board 
concludes that the criteria for a combined service-connected 
disability rating in excess of 40 percent have not been met.  
38 C.F.R. § 4.25

The Board finds that the evidence is not evenly balanced or 
more nearly approximates the criteria for a combined higher 
rating.  Consequently, the Board concludes that the criteria 
for an evaluation in excess of 40 percent for residuals 
of a left wrist fracture have not been met.  38 U.S.C.A 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.25, 4.40, 4.45, 
4.71a, 4.118, 4.124a, Diagnostic Codes 5003, 5010, 5214-5215, 
5216-5223, 7804, 8515-8516.  


ORDER

Entitlement to service connection for left-hand arthritis is 
denied.

Entitlement to a rating in excess of 40 percent for service-
connected residuals of a left wrist fracture, status post 
carpal tunnel release, status post left long finger 
release and status post left trigger finger release, is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 
- 31 -


- 1 -


